DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Eastman on 7/11/2022.
IN THE CLAIMS as filed 6/23/2022:
In Claim 1, line 1, between the limitations “stem” and “comprising” add the limitation --assembly-- such that the limitation reads --handlebar stem assembly comprising--.
In Claim 1, line 2, replace the limitation “the head of a bicycle fork” with --a bicycle stem--.
In Claim 1, lines 3-6, replace the limitation “having an inclined linear travel approximately forty-five degrees from horizontal to mimic a rider’s natural arm inclination and pitching moment and configured to travel from a first position extended along the length of travel to a second position compressed along the length of travel” with --configured to slide along the bicycle stem from a first position to a second position along a length of travel--.
In Claim 1, line 7, replace the limitation “the handlebar assembly” with --the bicycle stem--.
Replace Claim 2 with:
A bicycle handlebar assembly comprising:
a handlebar having an integrated slider; and 
a stem having an integrated ramp, 
wherein the ramp is configured to engage the slider allowing for slidable movement between the ramp and the slider;
a damping apparatus located in the stem and configured to absorb the impact of jolts; 
a dial configured to adjust the stiffness of the damping apparatus;
a cover covering the dial, the dial at least partially extending through the cover.
In Claim 6, line 1, replace the limitation “claim 4, further comprising” with --claim 4, the damping apparatus further comprising--.
In Claim 9, line 1, replace the limitation “claim 6, further comprising a damper” with --claim 6, the damping apparatus further comprising a damper--.
Delete Claim 10.
Replace Claim 12 with:
12.	A bicycle handlebar assembly comprising:
a handlebar having an integrated slider; 
a stem having a first end and a second end opposite the first end; 
a ramp located at the first end of the stem; and Serial No. 17/317,704 Page 4 of 9 
a connector located at the second end of the stem, 
wherein the ramp is configured to engage the slider allowing for slidable movement between the ramp and the slider, and 
wherein the connector at the second end of the stem is configured to attach to a steerer tube of a bicycle;
a damping apparatus located in the stem and configured to absorb the impact of jolts; 
a dial configured to adjust the stiffness of the damping apparatus;
wherein the dial is located at a top of the ramp.
In Claim 15, lines 1-2, replace the limitation “claim 12, further comprising” with --claim 12, the damping apparatus further comprising--.
In Claim 18, lines 1-2, replace the limitation “claim 14, further comprising a spring and damper” with --claim 14, the damping apparatus further comprising a spring and damper--.
Delete Claim 19.
In Claim 20, lines 1-2, replace the limitation “the spring and damper assembly” with --the damping apparatus--.
Reasons for Allowance
	Claims 1-2, 4-9, 11-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1, 2, 12.
Re 1, Jentschmann discloses: a bicycle handlebar stem assembly comprising: a handlebar assembly (2/31/33) attachable to a stem (34/32), the handlebar assembly configured to slide along the bicycle stem from a first position to a second position along a length of travel; a damping apparatus (4) located in the handlebar assembly and configured to absorb the impact of jolts; a dial (42) configured to adjust the stiffness of the damping apparatus. However, Jentschmann does not disclose: a restraint strap configured to secure the dial in a desired position, such that unintentional changes in the stiffness of the damping apparatus are avoided, as required by Claim 1. Furthermore, no prior art of record discloses providing a restraint strap to be configured to secure the dial and thus there is insufficient motivation to provide Jentschmann with the feature. Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Re 2, Jentschmann discloses: a bicycle handlebar assembly comprising: a handlebar (2/31/33) having an integrated slider (31/33); and a stem (34/32) having an integrated ramp (32), wherein the ramp is configured to engage the slider allowing for slidable movement between the ramp and the slider; a damping apparatus (4) located in the stem and configured to absorb the impact of jolts; a dial (42) configured to adjust the stiffness of the damping apparatus. However, Jentschmann does not disclose: a cover covering the dial, the dial at least partially extending through the cover, as required by Claim 2. Furthermore, no prior art of record discloses providing a cover that covers the dial and has the dial at least partially extending therethrough, and thus there is insufficient motivation to provide Jentschmann with the feature. Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight.
Re 12, Jentschmann discloses: a bicycle handlebar assembly comprising: a handlebar (2/21/33) having an integrated slider (31/33); a stem (32/34) having a first end and a second end opposite the first end; a ramp (32) located at the first end of the stem; andSerial No. 17/317,704 Page 4 of 9a connector (34) located at the second end of the stem, wherein the ramp is configured to engage the slider allowing for slidable movement between the ramp and the slider, and wherein the connector at the second end of the stem is configured to attach to a steerer tube (1) of a bicycle; a damping apparatus (4) located in the stem and configured to absorb the impact of jolts; a dial (42) configured to adjust the stiffness of the damping apparatus. However, Jentschmann does not disclose: wherein the dial is located at a top of the ramp, as required by Claim 12, because Jentschmann discloses the dial is located at a bottom of the ramp. No prior art of record discloses providing the dial as located at the top of the ramp, and thus there is insufficient motivation to provide Jentschmann with the feature. Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. Furthermore, locating the dial at the top of the ramp would require a substantial redesign of Jentschmann as locating the dial at the top of the ramp would block sliding movement of the integrated slider (31/33) which would destroy the principle of operation of Jentschmann.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656